UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1877



CLAUDIA SAILOR, a/k/a Claudia Sailor Nimocks,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee,

          and


FRANK CLEARY,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-97-755-BR)


Submitted:   December 22, 1998            Decided:   January 20, 1999


Before WILKINS and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Claudia Sailor, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Claudia Sailor filed an untimely notice of appeal. We dismiss

for lack of jurisdiction.    The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4.         These periods are

“mandatory and jurisdictional.” Browder v. Director, Dep’t of Cor-

rections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).     When the United States is a

party, the unsuccessful litigant is accorded sixty days within

which to file in the district court a notice of appeal from the

judgment or final order.    Fed. R. App. P. 4(a)(1).   The only excep-

tions to the appeal period are when the district court extends the

time to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on March 31, 1998;

Appellant’s notice of appeal was filed on June 2, 1998, which is

beyond the sixty-day appeal period.    Appellant’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant’s appeal.   We therefore dismiss the appeal.      We deny Appel-

lant’s motions for appointment of counsel and to delay responding

to financial affidavit. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-




                                   3
rials before the court and argument would not aid the decisional

process.



                                                       DISMISSED




                               4